                                           Case 4:19-cv-03425-JST Document 68 Filed 11/05/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NIANTIC, INC.,                                    Case No. 19-cv-03425-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER EXTENDING BREIFING
                                                 v.                                        DEADLINES AND CONTINUING
                                   9
                                                                                           MOTION HEARING
                                  10     GLOBAL++, et al.,
                                                                                           Re: ECF No. 66
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the Parties’ Stipulation to Extend Briefing Deadlines. ECF No. 66.

                                  14   The Court considered the papers and, good cause appearing, GRANTS the motion. It is hereby

                                  15   ORDERED that the deadline for Niantic to file an opposition to Defendants’ Motion to Lift the

                                  16   Preliminary Injunction (the “Motion”) is extended from November 7, 2019 to and including

                                  17   November 19, 2019. It is further ordered that Defendants’ deadline to file a reply in support of the

                                  18   Motion is extended from November 14, 2019 to and including December 4, 2019.

                                  19          The Court hereby continues the hearing on the Motion to January 29, 2019, at 2:00 p.m.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 5, 2019
                                                                                       ______________________________________
                                  22
                                                                                                     JON S. TIGAR
                                  23                                                           United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
